Citation Nr: 0012965	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, and if so, whether the claim is well grounded.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for blood poisoning.

4.  Entitlement to a compensable evaluation for a left 
inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.
 
This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in February 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was the subject of a brief hearing in July 1999 
before the undersigned Board member, at which it was 
determined that the record was not sufficiently developed for 
a substantive Board hearing.   The veteran has since decided 
that he does not desire a Board hearing.

This case has been the subject of separate adjudications at 
different Regional Offices, transfers of the veterans 
records between various regional offices and VA hospitals, 
and attempts to rebuild a claims folder after records have 
been lost or destroyed.  These problems were brought to the 
Boards attention at the brief July 1999 Board hearing, at 
which time the veterans representative noted that the 
condition of the record was not sufficient for a Board 
hearing  the documentation of record was not sufficient for 
the representative or the undersigned Board member to 
determine what issues were properly before the Board.  
Subsequently, the Board, with the veterans assistance, has 
attempted to conduct development in the form of obtaining 
missing records and reconstructing, or constructing in the 
first instance, a claims file which properly reflects the 
procedural history of this case and the pertinent lay and 
medical evidence.  After review of the claims file, the Board 
concurs with the veteran and his representative that the 
issues as enumerated above are properly before the Board.  
The veterans claims folders are in disarray, and the RO is 
advised that upon completion of the appeal, the veterans 
file should be repaired and all evidence properly attached to 
the claims folders in order to preclude the loss of any 
evidence in the future.   

The veteran has submitted written waivers of RO consideration 
of the newly received evidence in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  Since the August 1956 unappealed RO denial of the claim 
for service connection for a skin condition, evidence was 
submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  The claim for service connection for skin disability is 
not plausible.

4.  The claim for service connection for blood poisoning is 
not plausible.

5.  There is medical evidence relating the veterans claimed 
inservice stressors to currently diagnosed PTSD. 

6.  The veterans left inguinal hernia is without true 
hernial protrusion.



CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1956 RO rating 
decision denying service connection for a skin condition, 
which was the last final denial with respect to this issue, 
is new and material;  the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for skin disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for blood poisoning is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a compensable disability rating for a 
left inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321(b), 4.114, Diagnostic Code 
7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming VA benefits must meet the initial burden of 
submitting evidence sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was noted during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 



Service Connection Skin Disability

The veteran was denied service connection for skin disability 
in August 1956.  The denial was not appealed and became 
final.  38 U.S.C.A. § 7105 (West 1991).  

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 

An October 1996 VA examination report is probative of a 
current disability (to include skin disability consistent 
with history of pyoderma) which was not found at the time of 
the August 1956 rating decision.  This new evidence was not 
previously before agency decisionmakers and bears directly 
and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim is reopened.  38 C.F.R. § 3.156(a).  The 
Board makes this determination with an emphasis on 
completeness of the record rather than whether the outcome of 
the claim would be different in light of the new evidence.  
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Since the Board has determined that new and material evidence 
has been produced, immediately upon reopening the case, the 
Board must determine whether, based on all the evidence of 
record, the reopened claim is well grounded.

A service medical record dated in July 1955 noted complaints 
of a pubic rash.  Pediculosis (body lice) was diagnosed and 
DDT was prescribed.  August 1955 notes multiple pyogenic 
granulomas over the skin, the worst one on the right shin.  
Treatment included Dial soap and water, Bacitracin ointment 
twice daily, dry sterile dressings, and Penicillin.    He was 
discharged to full duty, to return as needed.

During the veterans March 1956 service separation 
examination, clinical evaluation of the skin was normal.  A 
history of pyodermia of the skin, hands and legs in Korea in 
1954 was noted on the examination report.  

In an August 1956 RO rating decision, a claim for service 
connection for skin disability was denied, on the ground that 
a skin condition was not found on the veterans last physical 
examination.

VA records of treatment in September 1994 reflect that the 
veteran was seen for a skin condition which he claimed he 
developed in Korea.  The diagnosis was actinic keratoses and 
dermatitis.  The veteran was advised to avoid exposure to 
sunlight.  

Records of treatment in November and December 1990 at the 
Trident Dermatology Clinic reflect that the veteran had 
several raised, erythematous, squamous lesions.  Some on both 
forearms were excoriated.  The diagnosis was actinic 
keratoses.  He was treated with antibiotic ointment and other 
medications.  

VA records of treatment from April 1993 to May 1993 reflect 
that the veteran had actinic keratoses all over his body, to 
include on both lower extremities.  Records of treatment in 
August 1993 described the veteran as having a follicular skin 
rash throughout his body.  

During his June 1996 RO hearing, the veteran testified that 
his skin condition began in Korea.  He described the 
condition of pyodermia of the skin.  Several physicians were 
flown in to examine his skin condition.  They determined he 
had pyodermia of the skin.  Treatment included plenty of hot 
soapy water and ointments.  Later, at Camp Pendelton, he was 
court martialed because, on his doctors advice, he didnt 
have his trousers bloused so that air could get to his legs, 
which were affected by the skin condition.  A medic gave him 
ointments and penicillin after the incident, but that he did 
not see a doctor.  He described current skin problems related 
to sun exposure.  During service there was never any sun on 
his legs or body.  He had been treated recently at the Lyons 
VAMC for skin problems.

During an October 1996 VA examination of the veterans skin, 
he was noted to have a history of pyoderma on the arms and 
legs.  He had no active outbreak at present; however, he did 
have multiple hypopigmented scars and the arms and legs, 
which he stated were healed lesions of his pyoderma.  
Physical examination revealed multiple actinic keratoses of 
the arms, legs and scalp.  The examiners diagnoses were 
history of pyoderma;  multiple actinic keratoses; and 
multiple hypopigmented macular scars on the arms and legs 
consistent with healed pyoderma.

In the present case, there is no medical nexus evidence 
relating a current skin disability to the veterans inservice 
pyoderma, or any other inservice disease or injury.  During 
the October 1996 VA examination, the veteran was diagnosed as 
having multiple actinic keratoses, and multiple hypopigmented 
macular scars on the arms and legs consistent with healed 
pyoderma.  Clinical evaluation of the skin (aside from a 5 
inch scar of the lower right quadrant, ½ inch scars of the 
left and right knees, and ¼ inch scars of the right third 
finger and left second fingers) at the veterans March 1956 
discharge examination was normal, though acknowledging the 
veterans 1954 inservice history of pyodermia of the and 
legs, thus breaking the continuity of symptomatology between 
the currently diagnosed multiple hypopigmented scars of the 
arms and legs and inservice pyodermia.  Savage.  Since there 
is no medical evidence of a nexus between current skin 
disability and an inservice disease or injury, the claim for 
service connection for a skin condition is denied as not well 
grounded.  Epps.

Service Connection PTSD

Clinical evaluation of the veterans psychiatric condition at 
the veterans 
March 1953 service discharge examination was normal.

In VA records of treatment in April 1992, a VA physician 
diagnosed the veteran as having PTSD, but not related to his 
military experiences.  The physician further indicated that 
the veterans condition was not service connected, and so did 
not meet the criteria for VA mental health services.  

In a September 1992 letter, Douglas F. Crane, M.D., stated 
that the veteran had been under his medical care since August 
1989, and that the diagnosis was PTSD.

VA records of hospitalization from August 1993 to January 
1994 include a discharge diagnosis of PTSD.  The history as 
given by the veteran in the hospitalization report, includes 
the assertion that when he finally got to Korea in 1954, he 
never worked as a cook.  Instead he did guard duty with C 
Company, 5th Marines, 1st Marine Division in Pan Mun Jum.  
It also includes a history of the veteran having been court 
martialed for going AWOL twice in Korea.  The veteran has 
since disavowed these aspects of the history (for example, at 
his RO hearing), and denied that he related this history 
during his hospitalization.

A December 1994 psychological report of the veteran prepared 
at the Medical University of South Carolina indicated that 
the veteran assessment battery was consistent with PTSD, but 
that diagnosis was uncertain, in part because of the 
veterans over-responding on self-report measures and his 
inability to give specific examples on interview.  In the 
opinion of the reviewing psychologists, further assessment of 
symptoms was needed to clarify the diagnosis.

During his June 1996 RO hearing, the veteran testified that 
he served in Korea during his period of active service.  He 
said his MOS was that of cook.  He testified that he was in a 
combat zone in Korea, north of the Imjin river 38th parallel, 
for about seven months;  and for the remainder of the time in 
Korea his unit was south of the Imjin river, for regrouping 
and retraining.  He said the cease fire had been instituted 
during his time in Korea, but that there were still conflicts 
going on around his unit.  He described one firefight between 
two units of Unites States Marines which occurred as a result 
of miscommunication.  He described an incident in which he 
saw a soldier who was drunk or high on drugs kill an innocent 
elderly woman with an M1.  The incident occurred in 1954.  He 
believed the incident was hushed up.  He said the 5th, 7th, 
and 11th units of the Marines were in the area.  

He also described a second incident involving an American GI 
that took place in 1955.  That time, he saw a soldier whose 
head had been chopped off.  He described the incident as 
involving blood all over the place, and said it took place in 
or near the demilitarized zone.  He stated that he was 
indirectly told to leave the area by the DMZ police, which he 
did, and was told the incident was not his business.  He said 
the soldier whose head had been severed looked like an 
American GI.  He said he did not report the incident to 
anyone.  He acknowledged that the cease fire was signed in 
July 1953, and that the cease fire had been in effect for 9 
months before he arrived in the area.  These incidents shook 
him up but that he did not seek treatment, since they had no 
doctors but only medics.  He described an additional incident 
in which an enemy soldier looked down at him while he was 
alone in a tent at night.  

Two or three months after service, after having problems with 
drinking and nervous problems, he saw a private physician, 
who told him he was having problems adjusting to civilian 
life.  In 1974 he was turned away form the VA medical center 
(VAMC) in Charleston, South Carolina when he sought treatment 
for nervousness, anxiety and flashbacks.  The veteran 
asserted that the first time he was told he had PTSD was when 
a VA psychiatrist interviewed him after he broke up a fight 
at his job.  He said that later, in the August 1993 to 
January 1994 time frame, he became violent and was put in 
lock-up at one point for a week at the Lyons VAMC.  He was 
diagnosed with PTSD.  He denied that he told the psychiatrist 
that he was wounded in Korea, notwithstanding contrary 
information in the VA hospitalization report.  He denied that 
he was ever wounded in Korea but acknowledged that he was 
court-martialed twice or more.  He said that if the VA 
psychiatrist referred to combat experiences in his medical 
file, it was referring to times when he was in a combat zone.   
He said the incident with the elderly woman and the incident 
in which the soldier was decapitated took place in the combat 
zone itself.  He said he was still receiving outpatient 
treatment for PTSD at the Lyons VAMC.  

During a July 1996 VA examination, the veteran was diagnosed 
as having PTSD.  No medical records were available for review 
by the examiner.  The sole Axis IV diagnosis was combat 
stressors.  However, during the examination, the veteran 
explicitly stated that he was not in active combat.  He 
described as stressors the incident in which he saw a 
decapitated body;  the incident in which he witnessed the 
murder of an elderly woman;  and an additional incident in 
which he was surrounded by several armed North Korean 
infiltrators.  

Michael Saladin, Ph.D., assistant professor and licensed 
clinical psychologist at the Medical University of South 
Carolina, submitted letters dated in July 1999 and earlier on 
behalf of the veterans claim.  He asserted that the veteran 
had been evaluated and treated at his institutions 
department of psychiatry and behavioral sciences beginning in 
January 1995.  According to Dr. Saladin, the results of 
detailed clinical evaluation were consistent with a diagnosis 
of PTSD.  It was further his opinion that the veterans PTSD 
was a direct consequence of his experiences in Korea.  

Service connection for PTSD requires medical evidence 
diagnosing the condition;  a link, established by medical 
evidence, between current symptoms and an inservice stressor;  
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran engaged in combat with the enemy.  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation;  and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).

In the present case, there is medical evidence relating the 
veterans currently diagnosed PTSD to his claimed inservice 
stressors  the claim is well grounded.  Cohen.  Further 
development is warranted as directed in the REMAND portion of 
this action.  

Service Connection Blood Poisoning

Service medical records include no diagnosis or treatment for 
blood poisoning.  During the veterans March 1956 service 
discharge examination, clinical evaluation of the veterans 
heart and vascular system was normal. 

During his June 1996 RO hearing, the veteran described an 
incident while serving north of the Imjin River in which he 
woke up and had a swollen area the size of a softball 
underneath his right arm.  Treatment included a shot and 
ointments and ten days of no duty.  He was told to wash 
everything.  On the second day of being assigned no duty, a 
sergeant made him go back to work, and he had experienced 
problems ever since.  Current residuals of the blood 
poisoning were systemic, to include problems recovering from 
infections.  He showered two to three times per day to avoid 
problems.  He described problems with his legs, growths like 
warts, and other sicknesses such as of the lungs and heart, 
as related to his inservice blood poisoning.  He said his 
lung, heart and liver problems were also affected by his 
stress, anxiety, and past drinking, increasing his systemic 
vulnerability.

In the present case, there is no medical evidence linking a 
current disability to inservice blood poisoning.  
Accordingly, the claim for service connection for blood 
poisoning must be denied as not well grounded.  Epps.

The Board acknowledges the veterans statements that 
physicians have indicated to him that he has a systemic 
disability and problems fighting off infections as a result 
of inservice blood poisoning.  Written medical evidence to 
this effect would be required to well ground the claim.  
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).
A statement about what a doctor told a lay claimant may not 
constitute the required medical evidence for a well-grounded 
claim.  See Franzen v. Brown, 9 Vet. App. 235, 238 (1996).   
Additionally, the veteran, as a lay person, is not competent 
to provide medical opinions, and his assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992);  Grottveit. 

Compensable Rating Inguinal Hernia

The Board finds the veterans claim for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that it is plausible.  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, an 
inguinal hernia is rated as 60 percent disabling if it is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  A small, postoperative recurrent, or 
unoperated irremediable hernia, or a hernia which is not well 
supported by truss, or not readily reducible, is rated as 30 
percent disabling.  A hernia which is postoperative 
recurrent, readily reducible and well supported by truss or 
belt is rated as 10 percent disabling.  A hernia which is not 
operated, but is remediable, or a hernia which is small, 
reducible, or without true hernia protrusion, is rated as 
noncompensably (0 percent) disabling.

VA records of treatment in July 1976 reflect that the veteran 
complained of pain in the left inguinal region.  Upon 
physical examination no evidence of a hernia was noted.  A 
mild varicocele on the left was diagnosed, with pain on 
pressure to the left testicle.  A diagnosis of left 
varicocele was also rendered in January 1983.

During his June 1996 RO hearing, with respect to the severity 
of his service connected left inguinal hernia, the veteran 
said he could not do any heavy lifting after service because 
of the hernia.  A VA doctor had seen him five years ago for 
his hernia.  His hernia was still bothering him, but he 
didnt do any lifting at all.  He did not wear a support for 
his hernia.  

During an October 1996 VA examination, the veteran stated the 
he had suffered financially over the years because of 
limitations on heavy lifting.  He was relegated to 
supervisory work, to his financial detriment.  Currently, he 
denied any problems with the hernia, other than his inability 
to perform heavy lifting.  Upon physical examination, he was 
obviously overweight with a pendulous abdomen.  The left 
inguinal hernia area was well healed.  The digital insertion 
of the finger into the scrotum with check for recurrence of 
the inguinal hernia revealed no evidence of recurrence of the 
hernia.  There was no tenderness on palpation of the area.  
The diagnosis was left inguinal hernia, well healed, with no 
sequelae.  The examiner stated that this dated back to 1956, 
and that the main problems the veteran had was that he had 
significantly decreased income secondary to having to avoid 
working in the area of manual labor.  He was currently 
limited in his lifestyle from not being able to do any heavy 
lifting for fear of recurrence of the hernia.

During a June 1997 VA examination, there was no evidence of a 
residual hernia;  however the veteran was very tender in this 
area.  The assessment was left inguinal hernia repair with 
residual pain, and change in life-style with decreased 
earning potential secondary to his chronic inguinal pain.  

In the present case, there is no evidence of a current 
hernia, though there is tenderness.  Under diagnostic Code 
7338, a hernia which is not operated, but is remediable, or a 
hernia which is small, reducible, or without true hernia 
protrusion, is rated as noncompensably (0 percent) disabling.  
The veterans current residuals are more similar to these 
criteria than the criteria for the next higher rating of 10 
percent, i.e., postoperative recurrent, readily reducible and 
well supported by truss or belt.  There is no true 
protrusion of the veterans hernia.  Accordingly, a 
noncompensable rating only is warranted in this case.  38 
C.F.R. § 4.114, Diagnostic Code 7338.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veterans 
service connected left inguinal hernia.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The Board acknowledges 
that two VA examiners have expressed the view that the 
veteran had decreased earning capacity over the years due to 
postoperative residuals of the left inguinal hernia.  The 
Board further notes that there is no evidence in the claims 
file of frequent periods of hospitalization for this 
condition.  While it does appear the veterans hernia may 
have limited his earning capacity, there is nothing to show 
that the veterans hernia presents an unusual disability 
picture or has created marked interference with employment 
during the pendency of the veterans claim.  Accordingly, the 
Board finds that this case does not warrant extraschedular 
consideration.  38 C.F.R. § 3.321(b). 

In sum, the Board finds that a compensable rating for 
residuals of an inguinal hernia is not warranted.


ORDER

The claim for service connection for skin disability is 
denied.

The claim for service connection for blood poisoning is 
denied.

The claim for a compensable rating for residuals of an 
inguinal hernia is denied.

The claim for service connection for PTSD is well grounded  
the benefits sought on appeal are granted to this extent 
only.  Further development of the claim is warranted as set 
forth directly below.


REMAND

The veteran has been diagnosed as having PTSD related to 
military service in Korea.  The veteran has provided 
information which may be helpful in verifying his claimed 
stressors.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for PTSD.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records which 
have not been obtained previously. 

2.  The RO should also request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.

The veteran should be requested to 
provide a more specific time frame during 
which he saw the elderly woman killed in 
1954 and the decapitated GI in 1955.

3.  If the veteran provides a reasonably 
specific time frame for the claimed 
stressors, the RO should request any 
morning reports during such time frame 
for the veterans unit during his period 
of service in Korea in from the Director, 
National Archives and Records 
Administration, Attn:  NCPMA-O, 9700 Page 
Blvd., St. Louis, MO 63132.

If the time frame provided by the veteran 
is not specific enough for the purpose of 
obtaining morning reports in the judgment 
of the RO or the Director of the National 
Archives Administration, or if there are 
no morning reports available for the 
stated time frame, the veteran should be 
so informed, and the correspondence 
associated with the claims file.

4.  The RO should conduct any additional 
stressor development warranted in light 
of the veterans claimed inservice 
stressors.

5.  Whether or not a response is received 
from the veteran, the RO should prepare a 
summary of the veterans alleged 
stressors and forward it with a 
transcript of the veterans RO hearing, 
the literature, lay statements, and other 
information provided by the veteran 
regarding the demilitarized zone in 
Korea, the veterans DD-214, any morning 
reports obtained, and this decision and 
remand, to the U.S. Armed Services Center 
for Research of Unit Records for 
verification of the veterans alleged 
stressors.  If the information provided 
by the veteran is adequate, the Center 
should attempt to verify the veterans 
claimed stressors.

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.

7.  Then, the RO should readjudicate the 
veterans claim for service connection 
for PTSD.

In readjudication of the claim for 
service connection for PTSD, the RO 
should make a factual determination as to 
whether the veteran did or did not serve 
in combat (the ordinary meaning of the 
phrase engaged in combat with the 
enemy, as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have 
participated in events constituting an 
actual fight or encounter with a military 
foe or hostile unit or instrumentality, 
see VAOPGCPREC 12-99), and adjudicate the 
claim for service connection for PTSD 
accordingly.

Prior to readjudication, if a combat 
stressor or non-combat stressor has been 
sufficiently corroborated pursuant to 38 
C.F.R. § 3.304(f), the veteran should be 
scheduled for a VA examination, in which 
the examiner is provided with this remand 
and a copy of the claims file, for 
purposes of determining whether the 
veteran has PTSD due to a verified 
inservice stressor.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

